Barculo, Justice.
I am not aware of any principle on which this application can be granted. The ordinary rule is, that the party applying to dismiss his bill must pay costs. (1 Barbour’s Oh. Pr. 225; 2 B. S. 613.)
The Chancellor has decided that the hill can be dismissed without costs only in those cases where prima facie the complainant would not be charged with costs on a decree dismissing the bill at the hearing, as in cases of suits brought by trustees, executors, &c. (2 Paige, 372.) In the present case, if the suit should be decided against the Petitioner at the hearing, he might be charged with costs. He cannot, therefore, be entitled to have his costs paid by the Defendant As, however, the Defendant consents to a dismissal of the bill without costs to either party, the order may be so entered.